UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1280


ATHAR A. ABBASI, M.D., ex rel., The Estate(s) of Mehru &
Ahson Abbasi,

                Plaintiff - Appellant,

          v.

RAFAT ABBASI, M.D.; MONTGOMERY COUNTY, MARYLAND; C. BRIAN
CARLIN, Esq.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-03551-PJM)


Submitted:   June 13, 2012                 Decided:   June 28, 2012


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Athar A. Abbasi, Appellant Pro Se.  Rafat Abbasi, Appellee Pro
Se; Edward Barry Lattner, COUNTY ATTORNEY’S OFFICE, Rockville,
Maryland; Larry Puckett, Jr., ECCLESTON & WOLF PC, Hanover,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Athar    A.   Abbasi    appeals   the   district    court’s     order

dismissing his complaint for lack of subject-matter jurisdiction

and the court’s text order denying his motion filed under Fed.

R. Civ. P. 59(e).          We have reviewed the record and find no

reversible error.         Accordingly, we affirm the dismissal of the

complaint   for     the   reasons   stated    by    the    district   court   and

affirm the denial of reconsideration.                Abbasi v. Abbasi, No.

8:10-cv-03551-PJM (D. Md. Dec. 29, 2011; Mar. 1, 2012).                       We

dispense    with    oral    argument    because      the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                       2